Citation Nr: 1326180	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability (such as chronic lumbar strain with degenerative disc disease and degenerative joint disease) or as due to exposure to herbicides.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability (such as chronic lumbar strain with degenerative disc disease and degenerative joint disease) or as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 1997, the Veteran submitted a claim of entitlement to service connection for a left knee disability, which was denied in an October 1998 rating decision.  An October 2004 rating decision denied the claim to reopen the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected chronic lumbar strain with degenerative disc disease and degenerative joint disease, and denied the claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected chronic lumbar strain with degenerative disc disease and degenerative joint disease.  In a January 2007 rating decision, the RO denied the Veteran's claim to reopen the claim of entitlement to service connection for right and left knee disabilities.  In September 2007, the Veteran submitted a Notice of Disagreement with respect to the January 2007 rating decision and contended that he had been diagnosed with degenerative bone disease.  The Veteran stated that the bones were chipping in his knees and that he believed the degenerative bone disease was due to in-service exposure to Agent Orange in Vietnam.  The Veteran also indicated in an April 2008 written statement that he believed his right and left knee disabilities were related to chemicals sprayed in Vietnam.  In an April 2008 rating decision, the RO denied a separate service connection claim for degenerative bone disease, to include as secondary to exposure to herbicides.  In September 2012, the Board reopened the Veteran's claim of entitlement to service connection for right and left knee disabilities and remanded the claim for additional development.  The matter has been returned to the Board for appellate review.  In order to address all the theories of entitlement brought forth by the Veteran, the Board has recharacterized the issue as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in September 2012 for additional development.  In pertinent part, the Board instructed that the AMC take appropriate action to request all records from the U.S. Department of Labor's Office of Workers' Compensation Programs.  If additional records were not available or the search for any such records otherwise yielded negative results, the Board directed that the AMC clearly document that fact in the claims file.  In letters dated in October 2012 and March 2013, the AMC requested that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information, for the U.S. Department of Labor's Office of Workers' Compensation Programs.  In addition, an April 2013 report of general information shows the AMC contacted the Veteran's spouse and informed her of the importance of returning VA Form 21-4142.  To date, no response has been received.  However, the record does not include a formal finding on the unavailability of the Veteran's Workers' Compensation records that rectifies the July 2012 memorandum, which cited the name of a different veteran and incorrectly indicated that a negative response had been received from the U.S. Department of Labor's Office of Workers' Compensation Programs.  As a result, remand is warranted to fulfill the Board's September 2012 remand directives. 

Additionally, the Board notes that the record does not show that the AMC took appropriate action to obtain and associate with the claims file any available treatment records from Dr. Scott Schneiderman.  In this respect, the October 2012 letter requested that the Veteran complete and return VA Form 21-4142 for Dr. Schneiderman, and to date, no response has been received.  However, the Board notes that the Veteran had previously submitted a completed VA Form 21-4142 for Dr. Schneiderman.  Because the record does not show that the AMC sent a request to Dr. Schneiderman for treatment records pertaining to the Veteran, the Board finds a remand is warranted to fulfill the September 2012 remand directives.

In addition, a March 1999 VA orthopedic surgery outpatient note reflects that the Veteran reported that he had injured his left knee in the military in approximately 1980.  After reviewing the Veteran's reported medical history, the VA physician stated that the Veteran's history was certainly a likely scenario that could lead to degenerative joint disease.  He opined that it was very possible that he did sustain a small meniscus tear in 1980 when he fell and injured his knee.  The VA physician also opined that over the years, an untreated meniscus tear did usually lead to progressive degenerative joint disease, although the symptoms could be quite minimal for several years, depending on the nature of the tear.  Eventually the tear extended and degenerated, causing more mechanical symptoms.  The VA physician found that although he could not conclusively prove that that was what had happened in this case, the scenario was certainly quite possible.

The United States Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012).  Because the March 1999 VA physician's opinion is speculative and therefore inadequate for the purpose of determining service connection, the Board finds a VA examination and opinion are necessary.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012).  In this respect, the Board notes that the Veteran did not appear for a scheduled VA examination in July 2012 and has not presented good cause for not appearing for the examination.  Nevertheless, affording the Veteran the benefit of the doubt, and as remand is warranted on other bases, the Veteran should again be scheduled for the referred examination and provided adequate notice of the time and place of the examination.  The Veteran should also be notified that the purpose of the examination is to obtain information or evidence which may be dispositive of the appeal.  The Veteran must be notified that, pursuant to 38 C.F.R. § 3.655 (2012), failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should take appropriate action to request all records from the U.S. Department of Labor's Office of Workers' Compensation Programs, including medical records and/or any administrative decisions, regarding the Veteran's right and/or left knee disability.  If additional records are unavailable, or the search for any records otherwise yields negative results, the AMC should issue a formal finding of unavailability with the appropriate information documented in the claims file.  In addition, the Veteran should be notified of any negative results.

2. Also, the AMC should attempt to obtain treatment records from Dr. Scott Schneiderman.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  The Veteran should be notified of any negative results.

3. Then, schedule the Veteran for a VA examination to determine whether any right and/or left knee disability is causally or etiologically related to active duty, to include as secondary to a service-connected disability including chronic lumbar strain with degenerative disc disease and degenerative joint disease, and to include as related to exposure to herbicides.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay testimony, the examiner is asked to address the following questions:

Is it at least as likely as not (50 percent or greater degree of probability) that any right and/or left knee disability is causally or etiologically related to active duty, to include any injury incurred therein?

Is it at least as likely as not (50 percent or greater degree of probability) that any right and/or left knee disability was caused or aggravated by any service connected disability to specifically include his service-connected chronic lumbar strain with degenerative disc disease and degenerative joint disease?  The Veteran is also service-connected for PTSD, hypertension with renal failure, photodermatitis, residuals of a gunshot wound to the right great toe with fracture, and residuals of fractures of the 3rd, 4th, and 5th metacarpals of the left hand, and the examiner should also address whether it is at least as likely as not (50 percent probability or more) that any service-connected disability has caused or aggravated the right or left knee disability.

Is it at least as likely as not (50 percent or greater degree of probability) that any right and/or left knee disability is related to in-service exposure to herbicides?  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  The Veteran should be informed that he must attend any scheduled VA examination and that the consequences of not attending may include denial of his claims.  38 C.F.R. § 3.655 (2012).

5.  Then, re-adjudicate the claim of entitlement to service connection for right and left knee disabilities, to include as secondary to service-connected chronic lumbar strain with degenerative disc disease and degenerative joint disease, and to include as due to exposure to herbicides.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


